DETAILED ACTION
	Claims 1-3, 10, 16, 18, 22, 38, 39, 42, 46, 47, 49, 50, 53-55, 60, 61, 73, and 88-107 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on May 7, 2021 has been acknowledged and has been entered into the instant application file.
Previous Claim Objections
Claims 3, 10, 39, 42, 46, 49, 91, 92, 94, and 95 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims are no longer dependent on a rejected base claim, and the objection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claim 1, 18, and 55 were previously rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (Bulletin of the Korean Chemical Society, 1988, 191-195).
The unpatentable subject matter has been deleted, and the rejection is withdrawn.
Claims 1, 16, 18, 47, 55, and 93 were previously rejected under 35 U.S.C. 103 as being unpatentable over Pitucha et al. (Heteroatom Chemistry, 2010, 215-221).
The unpatentable subject matter has been deleted, and the rejection is withdrawn.
Claim 1, 18, 22, 38, 55, and 88-90 were previously rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (USPN 3,455,984).
The unpatentable subject matter has been deleted, and the rejection is withdrawn.
Rejoinder
Claims 1-3, 10, 16, 18, 22, 38, 39, 42, 46, 47, 49, 50, 53-55, and 88-107 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 60, 61, and 73, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 21, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Philip J. Hamzik on May 24, 2021.
The application has been amended as follows: 
In claim 60, line 1, delete “a disease” and insert ---a fungal infection---.
Delete claim 61.
Conclusion
Claims 1-3, 10, 16, 18, 22, 38, 39, 42, 46, 47, 49, 50, 53-55, 60, 73, and 88-107 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626